Shaw, C. J.
The ruling was right. By the Rev. Sts. c. 91, § 1, “ when bail is taken in any civil action, it shall be taken, as heretofore practised in this Commonwealth, by a bond to the sheriff, if the writ is served by him or his deputy.” A bail bond, taken by a deputy sheriff of one county, to the sheriff of another county, is of no more avail than a bond to a stranger. The statute is explicit, that when bail is taken by the sheriff or his deputy, it shall be by bond to the sheriff; that is, more fully, if taken by a deputy, by a bond to his own superior, the sheriff of the same county.

Exceptions overruled,.